PER CURIAM.
An extra allowance to parties defendant cannot exceed 5 per cent, on amount involved. H such defendants - appear by separate attorneys, an extra allowance equal to 5 per cent, may be apportioned between them, but cannot be allowed to each. Lane v. Van Orden, 63 How. Pr. 237. On this motion for leave to discontinue, the court determined that there should be-allowed to each party appearing an extra allowance of 5 per cent.. *426This was error, and the order should be so modified as to provide for an extra allowance of $125 to each' defendant or set of ■defendants separately appearing, without costs.